Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 1 of 22 PageID 3525




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

     UNITED STATES OF AMERICA ex rel.                 )
     ANGELA D’ANNA,                                   )
                                                      )
                   Relator,                           )
     vs.                                              ) Case No. 2:14-cv-437-SPC-NPM
                                                      )
     LEE MEMORIAL HEALTH SYSTEM and                   )
     CAPE MEMORIAL HOSPITAL, INC.,                    )
                                                      )
                   Defendants.                        )

     LEE HEALTH’S RULE 26 MOTION FOR A PROTECTIVE ORDER/TO QUASH
          RELATOR’S THIRD-PARTY SUBPOENA FOR ZIMMER BIOMET
       HOLDINGS, INC., AND INCORPORATED MEMORANDUM OF LEGAL
                               AUTHORITY

           Pursuant to Rules 26(c) and 26(b)(2)(C), Fed. R. Civ. P., Defendants Lee Memorial

    Health System and Cape Memorial Hospital, Inc. (collectively “Lee Health”) move the

    Court for a protective order quashing Relator’s Rule 45 third-party Subpoena to Produce

    Documents issued to Zimmer Biomet Holdings, Inc. (the “Zimmer Subpoena,” attached

    hereto as Exhibit 1). Zimmer is an Indiana corporation and a vendor of Lee Health, and

    the information sought by the Zimmer Subpoena is irrelevant to the claims and defenses

    pled and disproportionate to the needs of the case. Further, documents responsive to two

    of the six requests in the subpoena are duplicative of documents already sought from Lee

    Health by Relator and, even assuming they are relevant, can be obtained from Lee Health

    with less burden and expense.

           The Zimmer Subpoena commands production of documents in Fort Wayne,

    Indiana. Zimmer has already served written objections to the subpoena on the Relator
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 2 of 22 PageID 3526




    (“Zimmer’s Objections,” attached hereto as Exhibit 2). In addition to its arguments herein,

    Lee Health supports the Zimmer Objections. Lee Health is additionally moving the U.S.

    District Court for the Northern District of Indiana to quash the subpoena pursuant to Rules

    45 and 26 for largely the same reasons argued here (those pleadings are attached hereto as

    Exhibit 5).

           The information requested is tangentially related to an FCA matter being litigated

    by the United States in California against Reliance Medical Systems, LLC (“Reliance”),

    another of Lee Health’s vendors. On March 10, 2020, Relator served a Rule 45 subpoena

    nearly identical to the Zimmer Subpoena on that vendor as well and a correlating subpoena

    for a corporate designee of Reliance to testify (collectively the “Reliance Subpoenas,”

    attached as Exhibit 6). That vendor was served with both subpoenas in Utah, and Lee

    Health will be moving to quash those subpoenas in the near future for the same reasons

    articulated here.

           Tangential to the Reliance California litigation is yet another FCA matter that the

    government has already settled with several physicians individually, including one of the

    physicians employed by Lee Health (neurosurgeon Dean D. Lin, M.D.) who is one of the

    four Lee Health neurosurgeons identified in the Third Amended Complaint. Despite Dr.

    Lin having already settled with the government, Relator seeks to take Dr. Lin to task again

    for the same conduct under the auspices of this case.

           To ensure uniformity in ruling on discovery motions concerning the Zimmer and

    Reliance Subpoenas, and to further ensure that any ruling also applies equally to Relator’s

    similar, and recent, Rule 34 requests to Lee Health requesting the same information



                                                2
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 3 of 22 PageID 3527




    (attached as Exhibit 4), Lee Health has respectfully requested the Indiana district court to

    exercise its discretion under Rule 45(f) and find exceptional circumstances warranting

    transfer of Lee Health’s motion to this Court. Lee Health intends to do the same with

    respect to the recent Utah Reliance Subpoena when it files its objections with the Utah

    district court. Lee Health therefore requests the Court to also stay all third-party discovery

    pending a decision on Relator’s various Rule 45 third-party Subpoenas. See Meide v. Pulse

    Evolution Corp., No. 3:18-CV-1037-J-34MCR, 2019 WL 1518959, at *3 (M.D. Fla. Apr.

    8, 2019) ("The Court stayed any third-party discovery, including disclosure and use of

    information that Plaintiff might have already obtained from third-parties, until resolution

    of the instant Motion. (Id. at 1-2.)").

                         MEMORANDUM OF LEGAL AUTHORITY

            The scope of discovery follows the pleadings, and not vice versa. This rule is

    particularly restrictive in fraud cases, where Rule 9(b), Fed. R. Civ. P., requires that every

    fact supporting the fraud allegation be stated with particularity in the complaint. In non-

    fraud cases applying the ‘notice pleading’ standard of Rule 8, the ultimate facts of

    consequence may not be clear from the pleadings. In those cases, a broad scope of

    discovery is appropriate to flesh out the details of the claim. This is simply not the case in

    fraud actions. In False Claims Act (“FCA”) cases especially, the facts of consequence must

    be pled with particularity, and the complaint is scrutinized to ensure that this threshold is

    met. If not, the claim is dismissed. As a result of this process, the bounds of discovery are

    significantly more clear in fraud cases. Embarking on a free-wheeling fishing expedition,




                                                  3
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 4 of 22 PageID 3528




    Relator issued Rule 45 subpoenas seeking third-party documents that are wholly unrelated

    to her allegations of fraud against Lee Health.

    I.     FACTUAL BACKGROUND
           A.      The Alleged Fraud

           Relator bases this action on allegations that “[b]eginning October 1, 2005 and

    continuing at least until June 26, 2014,” Lee Health knowingly violated the Stark Law by

    paying four of its employed neurosurgeons total compensation that exceeded fair market

    value (“FMV”). Third Am. Compl. (“TAC”), ECF 142, at ¶¶ 65-66 (citing the Stark Law,

    42 U.S.C. §§ 1395nn(a)(1), (e)(2)(B)-(C)). Relator further alleges that, as a result of the

    alleged Stark Law violations, all claims Lee Health submitted to Medicare for payment of

    designated health services referred by these neurosurgeons were “false” and trigger liability

    under the FCA. Id. at ¶ 1. Relator’s allegations that the neurosurgeons’ employment

    compensation exceeded FMV focuses on four clearly specified components:

                   (1) compensation for personally performed services based
                   on rates per wRVU that steeply increase with the annual total
                   of wRVUs credited to each neurosurgeon; (2) compensation
                   for services performed by hospital-employed extenders (i.e.,
                   not personally performed by the neurosurgeons) but credited
                   and paid to the neurosurgeons at the neurosurgeons’ wRVU
                   rates which do not reflect the lower cost of using physician
                   extenders; (3) 100% shares of bonus pools based on
                   production of physician extenders to the extent such
                   production was not already added to the neurosurgeons’
                   wRVUs and paid at the neurosurgeons’ wRVU rates; and (4)
                   lucrative payments for on-call coverage in addition to the
                   payments to the neurosurgeons for professional services
                   rendered while on-call.




                                                 4
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 5 of 22 PageID 3529




    TAC, ECF 142, at ¶ 75; see also ¶¶ 64 and 67 (repeating this list). Discovery in this matter

    is constrained to information relevant to these factual allegations. See Fed. R. Civ. P.

    26(b)(1).

            B.       Relator’s Rule 45 Subpoena

            Relator’s third-party subpoena seeks information that is so inconsistent with her

    allegations of fraud that it is baffling under Rule 26(g) 1. On February 27, 2020, Relator

    served a Subpoena to Produce Documents on Zimmer Biomet Holdings, Inc. (“Zimmer”)

    (the “Zimmer Subpoena”), which she describes therein as a vendor of Lee Health,

    commanding production of:

            1. All Documents relating to any relationship between Zimmer and the
               Neurosurgeons.
            2. All Documents showing any payments made by Zimmer to the
               Neurosurgeons from 2005 to present whether in the form of salary,
               grants, payments for research or any other type of payment.
            3. All communications of any kind between Zimmer and the
               Neurosurgeons from 2005 to present.
            4. All Documents produced by Zimmer to any state or federal authority
               investigating payments made by Zimmer to the Neurosurgeons.
            5. All Documents relating to the relationship between Zimmer as a vendor
               and Lee Health.
            6. All Documents and communications with Lee Health disclosing or
               discussing whether the Neurosurgeons owned financial interests in
               Zimmer or received any payments from Zimmer from 2005 to the
               present.
    Zimmer Subpoena, Exhibit 1, at Appx. A. Nothing responsive to this subpoena comes close

    to supporting Relator’s particularized allegations of fraud in this action.




    1
      Rules 26(g)(3) requires courts to impose appropriate sanctions where a party, without substantial
    justification, signs discovery requests that are inconsistent with the limitations of Rule 26, as here.


                                                      5
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 6 of 22 PageID 3530




    II.    LEGAL STANDARDS
           A.      Rule 26’s relevancy standard is narrowed by Rule 9(b) in fraud
                   actions, and district courts have broad authority to limit
                   discovery accordingly.

           Rule 26(b)(1) defines the scope of permissible discovery to include any non-

    privileged matter that is relevant to any party’s claim or defense and proportional to the

    needs of the case. Fed. R. Civ. P. 26(b)(1) (emphasis added). Rule 401 of the Federal Rules

    of Evidence defines relevant evidence as evidence having any tendency to make the

    existence of any fact that is of consequence to the determination of the action more or less

    probable than it would be without the evidence. Fed. R. Evid. 401. When the relevance of

    a discovery request is not apparent on its face, the proponent of the discovery bears the

    burden of explaining in the first instance “how or why the request is relevant.” See

    Thompson v. Jiffy Lube Int’l, Inc., No. 05-1203-WEB, 2007 WL 608343, at *8 n. 20 (D.

    Kan. Feb. 22, 2007). In considering whether the discovery sought is proportional, the court

    weighs the importance of the discovery to the issues at stake in the action, the amount in

    controversy, the parties’ relative access to relevant information, the parties’ resources, the

    importance of discovery in resolving the issues, and whether the burden or expense of the

    proposed discovery outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1). The non-party

    status of a subpoena recipient is a significant factor in determining whether discovery is

    unduly burdensome. Ubiquiti Networks, Inc. v. Kozumi USA Corp., 295 F.R.D. 517, 521

    (N.D. Fla.), objections overruled, 981 F. Supp. 2d 1207 (N.D. Fla. 2013) (citing Cytodyne

    Techs., Inc. v. Biogenic Techs., Inc., 216 F.R.D. 533, 535 (M.D.Fla.2003)).

           In FCA and other fraud cases, Rule 26 is interpreted through the lens of Rule 9(b),

    which provides that “[i]n alleging fraud or mistake, a party must state with particularity the


                                                  6
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 7 of 22 PageID 3531




    circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b); see also U.S. ex rel.

    Stewart v. Louisiana Clinic, 2003 WL 21283944 at *8 (E.D. La. June 4, 2003) (“This Court

    observes that Amended Rule 26(b)(1) dovetails quite nicely with the dictates of Rule 9(b)

    regarding pleading special matters with particularity and the purposes underpinning the

    rule.” (referring to the 2000 amendment to Rule 26 that “narrow[ed] the scope of relevancy

    from ‘subject matter’ of the action to ‘claims or defenses of any party.’” Id.)).

            Courts have thus interpreted Rule 9(b) as providing not only a pleading threshold

    but also a guide for discovery disputes through the pendency of any surviving action. U.S.

    ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359–60 (11th Cir. 2006) (“The particularity

    requirement of Rule 9(b), if enforced, will not only protect defendants against strike suits,

    but will result in claims with discernable boundaries and manageable discovery limits.”

    (quoting U.S. ex rel. Clausen v. Lab. Corp. of Am., 198 F.R.D. 560, 564, (N.D. Ga. 2000)

    aff’d, 290 F.3d 1301 (11th Cir. 2002)); U.S. ex rel. Bane v. Breathe Easy Pulmonary

    Services, Inc., No. 8:06-CV-40-T-24MAP, 2008 WL 4057549 (M.D. Fla. Aug. 27, 2008)

    (after a fraud claim survives Rule 9(b) scrutiny, courts “must still be guided by Rule 9(b)’s

    parameters and discovery should still be limited to the constraints of the Relator’s

    allegations.”).

            B.        Parties may seek Rule 26 protective orders from the issuing
                      court when a Rule 45 subpoena compels compliance in a foreign
                      jurisdiction.

            “A party or any person from whom discovery is sought may move for a protective

    order in the court where the action is pending—or as an alternative on matters relating to a

    deposition, in the court for the district where the deposition will be taken.” Fed. R. Civ. P.



                                                  7
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 8 of 22 PageID 3532




    26(c)(1). See also Cornett v. Lender Processing Servs., Inc., No. 3:12-CV-233-J-32TEM,

    2012 WL 5305990, at *1 (M.D. Fla. Oct. 29, 2012) (“[P]arties may seek alternative relief

    under Rule 26(c) to preclude the disclosure of information sought by subpoenas duces

    tecum.”). District courts have broad authority to fashion protective orders that forbid

    discovery altogether or limit discovery to specified terms. Fed. R. Civ. P. 26(c); In re

    Alexander Grant & Co. Litig., 820 F. 2d 352, 357 (11th Cir. 1987); Auto–Owners Ins. Co.

    v. Southeast Floating Docks, Inc., 231 F.R.D. 426, 429–30 (M.D. Fla. 2005) (Rule 26

    protective orders are appropriate where Rule 45 subpoenas request irrelevant information).

    The Supreme Court has directed that “judges should not hesitate to exercise appropriate

    control over the discovery process.” Herbert v. Lando, 441 U.S. 153, 177 (1979). The

    party seeking a protective order must demonstrate good cause for the protection sought.

    Fed. R. Civ. P. 26(c)(1). “Good cause” has been defined as a “sound basis or legitimate

    need to take judicial action.” In re Alexander Grant & Co. Litig., 820 F.2d 352, 356 (11th

    Cir. 1987). Indeed, Rule 26 requires a court to take action “on motion or on its own” when

    discovery sought is outside the scope permitted by Rule 26(b)(1), unreasonably cumulative

    or duplicative, or can be obtained from another source that is more convenient, less

    burdensome, or less expensive. Fed. R. Civ. P. 26(b)(2)(C) (emphasis added).

    III.   ARGUMENT
           A.     Pursuant to Rules 26(c) and 26(b)(2)(C), this Court should
                  quash the Zimmer Subpoena because it seeks information that
                  is outside the scope of permissible discovery under Rule
                  26(b)(1).

           The issue presented in this case is whether compensation that Lee Health paid its

    employed neurosurgeons exceeded the fair market value of their services and was



                                                8
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 9 of 22 PageID 3533




    commercially unreasonable in the absence of referrals. Evidence relevant to this issue

    concerns the compensation formula applied, who at Lee Health is entitled to work RVUs

    for performed services, and the total compensation Lee Health paid. Evidence of third-

    party payments to the neurosurgeons under financial arrangements wholly distinct from

    their employment with Lee Health is clearly not relevant.

           In FCA actions the scope of permissible discovery is tailored to the specific factual

    allegations that survive Rule 9(b) scrutiny and describe the alleged fraud. U.S. ex rel. Bane

    v. Breathe Easy Pulmonary Servs., Inc., No. 8:06-CV-40-T-24MAP, 2008 WL 4057549,

    at *1 (M.D. Fla. Aug. 27, 2008) (limiting discovery “in scope to the four specific physicians

    and five specific Lincare centers identified in the second amended complaint,” because

    “discovery in qui tam actions must be limited and tailored to the specificity of the

    complaint.”); see also, U.S. ex rel. Stewart v. Louisiana Clinic, 2003 WL 21283944 (E.D.

    La. 2003) (noting that the court would “remain guided through discovery by the principles

    behind Rule 9(b)” and limiting discovery to the precise allegations of the complaint).

           Here, discovery is limited to information relevant to the particularized allegations

    of the complaint that between October 1, 2005 and June 26, 2014, “Lee Health paid four

    neurosurgeons under compensation arrangements that included financial incentives for

    RVUs worked by neurosurgeons and extenders resulting in total compensation that

    exceeded fair market value and was commercially unreasonable in the absence of

    referrals.” Id. ¶ 76. See also ¶¶ 64, 66-67, 72 and 81 (repeating these allegations). Relator




                                                 9
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 10 of 22 PageID 3534




     articulates four 2 specific ways in which the neurosurgeons’ compensation failed to meet

     FMV and commercial reasonableness requirements: (1) compensation per RVU increased

     as the annual total of RVU credits increased; (2) neurosurgeons were given RVU credit for

     services performed by physician extenders; (3) neurosurgeons were given bonuses based

     on physician extenders’ productivity; and (4) neurosurgeons were paid a flat rate for on-

     call coverage in addition to earning RVU credit for services provided while on call. Id. ¶

     75.

                      1.       Zimmer Subpoena Requests 1-6 are not relevant to the
                               alleged fraud.

             “On motion or on its own, the court must limit the frequency or extent of discovery

     … if it determines that … the proposed discovery is outside the scope permitted by Rule

     26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(iii).

             The Zimmer Subpoena requests documents relating to (1) “any relationship

     between Zimmer and the Neurosurgeons,” (2) “any payments made by Zimmer to the

     Neurosurgeons from 2005 to present,” (3) “communications of any kind between Zimmer

     and the Neurosurgeons from 2005 to present,” (4) “Documents produced by Zimmer to

     any state or federal authority investigating payments made by Zimmer to the

     Neurosurgeons,” (5) “the relationship between Zimmer as a vendor and Lee Health,” and



     2
       The TAC contains residual generalized allegations concerning medical directorships and the correlating
     personal service exception under the Stark Law, which related to claims that were dismissed with prejudice.
     See Opinion and Order, ECF 141 at 22-23 (ordering Relator to file a TAC that removes claims dismissed
     from the Second Amended Complaint (“SAC”)). E.g., compare TAC, ECF 142, ¶¶ 67 (five general contract
     allegations) and 75 (four neurosurgeon-specific contracts allegations). Despite these remnants of dismissed
     claims, there are no allegations in the TAC that the neurosurgeons are independent contractors of Lee Health
     or held any medical directorship positions between 2005–2014. Compare ¶¶ 67, 70, 73-74 of the SAC (ECF
     118) and TAC (ECF 142).


                                                         10
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 11 of 22 PageID 3535




     (6) “Documents and communications with Lee Health disclosing or discussing whether the

     Neurosurgeons owned financial interests in Zimmer or received any payments from

     Zimmer from 2005 to the present.” Zimmer Subpoena, Exhibit 1, at Appx. A.

                                       a.   The information sought is not relevant to
                                            FMV or commercial reasonableness
                                            determinations.

            On March 2, 2020, counsel for Lee Health and counsel for Relator discussed Lee

     Health’s objections to the Zimmer Subpoena on grounds of relevance. Relator’s counsel

     explained a theory that the time the neurosurgeons spent working for Zimmer could make

     it impossible for them to have performed the high volume of services for which they

     received RVU credits—the primary basis for their compensation. Not only is this theory

     wholly absent from the TAC, it—and any evidence in support of it—is also unreasonably

     cumulative of Relator’s existing challenge to the neurosurgeons’ high RVU volumes. See

     Fed. R. Civ. P. 26(b)(2)(c)(i).

            The claim in this case is that the amounts paid by Lee Health—not an unrelated

     third-party—to its four employed neurosurgeons for services actually performed exceeded

     FMV. Relator does not allege that Lee Health billed for physician services not performed,

     or billed for designated health services not provided. To the contrary, Relator alleges the

     dispute is whether RVUs related to some of the patient procedures that were performed

     properly belonged to the physician extenders. TAC, ECF 142, at ¶ 75. Whether the

     neurosurgeons earned the RVUs are therefore established through documents Relator

     requested from Lee Health (and largely already provided by Lee Health). See Requests for

     Production of Documents, Exhibit 3. If it is undisputed that the patient services billed to



                                                  11
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 12 of 22 PageID 3536




     the government were actually performed—which is the case here—then what an unrelated

     third-party may have paid the neurosurgeons for unrelated work is irrelevant to whether

     the compensation paid to the neurosurgeons by Lee Health represented the fair market

     value of work actually performed at Lee Health. See Mfr. Direct, LLC v. Directbuy, Inc.,

     No. 2:05CV451, 2007 WL 496382, at *3 (N.D. Ind. Feb. 12, 2007) (“Relevancy under the

     discovery rules does not sanction such a generalized hunt for incriminating information.

     The subpoenas at issue have no bearing on the claims or defenses in this case. Lacking

     relevancy, a protective order barring compliance is appropriate.”).

            Even if the information sought by the Zimmer Subpoena was marginally relevant—

     for instance, if Relator sought to challenge dates and times the neurosurgeons were

     supposedly performing services for patients at Lee Health by subpoenaing documents

     showing dates and times that they were engaged with Zimmer (a comparison she does not

     seek to make in the TAC)—such discovery would still be unreasonably cumulative and

     disproportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1) and 26(b)(2)(c)(i).

     The production of Lee Health’s documents related to the neurosurgeons’ employment is

     sufficient to prove or disprove the factual allegations in Relator’s TAC that the

     compensation Lee Health paid to the neurosurgeons was excessive.

                                   b.      The information sought is beyond the
                                           temporal scope of the allegations.

            Relator’s counsel also has argued that Relator is entitled to discovery continuing to

     “the present” as requested in the Zimmer Subpoena because she alleged in the TAC that

     the scheme was ongoing. This contention is false. See U.S. ex rel. Mastej v. Health Mgmt.

     Assoc., Inc., 591 Fed. Appx. 693, 709 (11th Cir. 2014).


                                                 12
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 13 of 22 PageID 3537




            In Mastej, the relator alleged two separate fraudulent schemes, an “On-call”

     Neurosurgeon Scheme continuing from 2007 to 2009, and a Golf-Trip Benefit occurring

     only in 2008. Id. at 699-700. The Eleventh Circuit found that Mastej pled the requisite

     “indicia of reliability” that actual claims were submitted only as to the on-call scheme

     during 2007 because “the reliability of Mastej's general allegation derives from his highly

     significant employment roles and duties during 2007.” Id. at 707-709. It specified that

     Rule 9(b) was satisfied “only with respect to 2007 interim claims submitted to and paid by

     the government before Mastej ended his employment in October 2007.” Id. at 710. This

     necessarily also included the 2007 year-end hospital cost report. Id. Claims submitted

     thereafter lacked the necessary indicia of reliability because “[a]fter his employment ended,

     Mastej was no longer privy to information about the Defendants' business practices,

     Medicare patients, referrals of patients, the billing of services to Medicare, or revenue from

     Medicare reimbursements. The indicia of reliability that existed while Mastej served as

     Vice President and then CEO disappeared when he left the Defendants' employment in

     October 2007.” Id. at 709.

            The same is true in this case. To date, Relator has filed four complaints in this

     matter based on her alleged personal knowledge acquired solely through audits she

     conducted while employed at Lee Health. Compl., ECF 1, ¶ 7 (“direct personal knowledge

     gained during her employment as a corporate insider”); First Am. Compl., ECF 36, ¶ 17

     (same) and ¶ 77 (“personal knowledge relating to the scienter of Lee [Health]” based on

     conversations occurring “prior to the effective date of her resignation”); Second Am.

     Compl., ECF 118, ¶ 3 (“Relator has insider knowledge of Lee Health’s physician



                                                  13
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 14 of 22 PageID 3538




     compensation arrangements, the referral practices of the specific physicians at issue here

     and Lee Health’s billing processes that resulted in the submission of false claims to the

     Government.”), and ¶¶ 10-11, 99, 118; TAC, ECF 142, ¶¶ 3, 10-11, 17-18, 99, 103, 105-

     106, 118. She specifically and consistently pled in each of her complaints that the alleged

     fraud occurred between October 1, 2005, when the neurosurgeon contracts were first

     entered into, and June 26, 2014, the date her employment ended. Compl., ECF 1, ¶¶ 7, 64,

     72; FAC, ECF 36, ¶¶ 1, 17, 57, 59; SAC, ECF 118, ¶¶ 1, 10, 65, 76; TAC, ECF 142, ¶¶ 1,

     10, 65, 76.

            In fact, this Court previously held that the Relator’s causes of action were based on

     knowledge gained during her employment with Lee Health, specifically comparing her

     knowledge to that of the relator in Mastej. Opinion and Order, ECF 141 at 6-11. This Court

     found that Relator established the necessary indicia of reliability that Lee Health submitted

     false claims through “representative claims, taken with the allegations” about those claims.

     Id. at 8-9. Those allegations were based on knowledge gained when “D’Anna audited the

     neurosurgeons and reviewed these [representative] false claims” as part of her employment

     with Lee Health. Id. As to her cause of action based on submission of false statements,

     this Court held that “when considered alongside the representative claims and the alleged

     basis of her knowledge, D’Anna provides enough indicia of reliability that Lee Health

     made false statements material to false claims.” Id. at 10 (emphasis added). There is simply

     no basis for an argument that discovery should be permitted outside Relator’s own alleged

     timeframe of October 1, 2005 through June 26, 2014.




                                                  14
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 15 of 22 PageID 3539




            Relator also does not claim an ongoing scheme after her employment ended based

     on knowledge or facts obtained exclusively from others after her employment that would

     support her allegation that fraudulent claims were submitted after her employment. This

     case is thus distinguishable from U.S. v. R&F Properties of Lake County, Inc., 433 F.3d

     1349 (11th Cir. 2005) for the same reasons the Mastej court distinguished R&F Properties

     on this point.

            In R&F Properties, the relator, a former employee of the defendant, alleged that

     the defendant always billed nurse practitioner and physician assistant services as “incident

     to the service of a physician” rather than as independent services because the former

     receives a higher reimbursement rate. Id. at 1352-53. The Eleventh circuit held that the

     district court erred in limiting discovery to the period of the relator’s employment because

     the indicia of reliability that claims were actually submitted was based not on personal

     knowledge but on conversations the relator had with the defendant’s office manager about

     the defendant’s billing practices. Id. at 1359; see also Mastej, 591 Fed. Appx. at 704 (citing

     R&F Properties, 433 F.3d at 1360). The R&F Properties relator additionally alleged facts

     arising after her employment ended, in support of the continuing fraudulent scheme. R&F

     Properties, 433 F.3d at 1359. Even so, the court did not permit discovery from the

     beginning of the scheme to ‘the present.’ Rather, it held that “[t]he proper temporal range

     for discovery is February 1997 through the date of the original complaint.” Id.

            Relator’s claims in this case are based solely on personal knowledge acquired

     through her employment. Thus, her personal knowledge “disappeared when [s]he left the

     Defendants' employment” on June 26, 2014, and any claims beyond that date do not survive



                                                  15
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 16 of 22 PageID 3540




     Rule 9(b) scrutiny. Mastej, 591 Fed. Appx. at 709. Even if she pled an ‘ongoing’ scheme

     beyond her employment, which she did not, the temporal scope of discovery would extend

     a mere six weeks to August 8, 2014 when she filed her original complaint and not to ‘the

     present.’ See R&F Properties, 433 F.3d at 1359. Therefore, to the extent Relator’s

     subpoena commands production of documents dating from 2005 to the “present,” the

     subpoena must be limited to the period of October 1, 2005 to June 26, 2014.

                    2.     If the Court determines that Zimmer Subpoena Requests
                           5-6 are relevant and proportional under Rule 26(b)(1),
                           then it must nevertheless quash those Requests under
                           Rule 26(b)(2)(C), because the information sought is
                           duplicative and obtainable from a more convenient and
                           less burdensome source.

            “On motion or on its own, the court must limit the frequency or extent of discovery

     … if it determines that … the discovery sought is unreasonably cumulative or duplicative,

     or can be obtained from some other source that is more convenient, less burdensome, or

     less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). Requests 5-6 seek documents from Zimmer

     that are unreasonably cumulative or duplicative of documents also being sought from Lee

     Health and that, if relevant, can be obtained from Lee Health with less burden and expense.

            Requests 5-6 seek documents relating to “the relationship between Zimmer as a

     vendor and Lee Health,” and “Documents and communications with Lee Health disclosing

     or discussing whether the Neurosurgeons owned financial interests in Zimmer or received

     any payments from Zimmer from 2005 to the present.” Zimmer Subpoena, Exhibit 1.

     Almost a week after serving the Zimmer Subpoena, Relator served on Lee Health a Second

     Set of Requests for Production of Documents seeking, among other things, “All Documents

     relating to Zimmer,” and “All Documents relating to Lee Health’s knowledge of any


                                                 16
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 17 of 22 PageID 3541




     outside income received by any of the Neurosurgeons, or any professional or business

     relationship of any of the Neurosurgeons with an entity other than Lee Health, including

     but not limited to … Zimmer.” Relator’s Second Set of Requests for Production, Exhibit

     4 at Requests Nos. 2 and 5. It is undeniable that the documents produced by two business

     entities concerning their relationship and their communications would be duplicative.

            By propounding discovery on Lee Health seeking the same documents demanded

     in the Zimmer Subpoena, Relator has effectively conceded that Requests 5-6 were

     unnecessarily and inappropriately directed to Zimmer. Therefore, Requests 5-6 should be

     quashed because the information sought is “unreasonably cumulative or duplicative,” and

     “can be obtained from some other source that is more convenient, less burdensome, or less

     expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

                   3.      The Zimmer Subpoena additionally must be quashed
                           because Relator cannot use the information to amend her
                           pleadings.

            In conjunction with Rule 26, Rule 9(b) prohibits qui tam relators from using the

     discovery process to develop theories of fraudulent conduct that is not pled. U.S. ex rel.

     Bane v. Breathe Easy Pulmonary Servs., Inc., No. 8:06-CV-40-T-24MAP, 2008 WL

     4057549, at *1 (M.D. Fla. Aug. 27, 2008); U.S. ex rel. Stewart v. Louisiana Clinic, 2003

     WL 21283944 (E.D. La. 2003) (noting that the court would “remain guided through

     discovery by the principles behind Rule 9(b)” and limiting discovery to the precise

     fraudulent billings described in the complaint); United States ex rel. Grandeau v. Cancer

     Treatment Centers of America, 2003 WL 21504998 (N.D. Ill. 2003) (tailoring discovery to

     the specificity of the claims because “a qui tam action is not a roving commission to



                                                   17
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 18 of 22 PageID 3542




     investigate all the financial dealings of the defendants.”). See also U.S. ex rel. Karvelas v.

     Melrose-Wakefield Hosp., 360 F.3d 220, 231 (1st Cir. 2004) (“[W]e hold that a qui tam

     relator may not present general allegations in lieu of the details of actual false claims in the

     hope that such details will emerge through subsequent discovery.”); Williams v. WMX

     Techs., 112 F.3d 175, 178 (5th Cir. 1997) (“[R]eady access to the discovery engine . . . has

     been held back” for fraud claims; “the who, what, when, and where must be laid out before

     access to the discovery process is granted.”); U.S. ex rel. Bonin v. Cmty. Care Ctr., No. 05-

     1005, 2008 U.S. Dist. LEXIS 40224 at *10-11 (W.D. La. May 16, 2008) (“An FCA

     plaintiff is not entitled to pursue discovery until the heightened pleading requirement is

     met.”); U.S. ex rel. West v. Ortho-McNeil Pharm., Inc., No. 03 C 8239, 2007 U.S. Dist.

     LEXIS 52666 at *15 (N.D. Ill. July 20, 2007) (“Without concrete examples of false

     statements and false claims, it seems as if [the relator] has filed suit based upon his

     suspicion that Defendants engaged in unlawful conduct with the hope that discovery will

     unearth some specific FCA violation . . . . Rule 9(b) does not tolerate such suits.”); U.S. ex

     rel. Sandager v. Dell Mktg., LP, 872 F. Supp. 2d 801, 815 (D. Minn. 2012) (noting that

     granting the relator “leave to file a Second Amended Complaint, after additional discovery

     or otherwise, would be futile and run counter to the FCA statutory scheme.”); U.S. ex rel.

     Riley v. Alpha Therapeutic Corp., 1997 U.S. Dist. LEXIS 23866 at *10 (N.D. Cal. 1997)

     (finding that allowing discovery prior to resolution of Rule 9(b) issues would be “directly

     contrary to the purpose of Rule 9(b). Plaintiffs must show there is some substance to their

     claim of fraud before a defendant is subjected to the rigors of the discovery process.”), aff’d

     without opinion, No. 98-15084, 1998 U.S. App. LEXIS 23277 (9th Cir. Sept. 18, 1998).



                                                   18
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 19 of 22 PageID 3543




     Because Rule 9(b) prohibits the development of fraud claims through discovery, it

     necessarily follows that the scope of discovery under Rule 26(b)(1) is limited to the specific

     fraudulent allegations pled and does not extend to mere theories of additional misconduct. 3

     The case law bears this out.

              In Bane, the Middle District of Florida court granted a protective order limiting the

     scope of discovery “temporally to the allegations in the second amended complaint ranging

     from 2000 through the filing of this action …, and in scope to the four specific physicians

     and five specific Lincare centers identified in the second amended complaint.” Id.at *1. In

     so ruling, the court acknowledged that although Rule 9(b) states a pleading rather than

     discovery standard, the court “must still be guided by Rule 9(b)’s parameters and discovery

     should still be limited to the constraints of the Relator’s allegations.” Id. at *1, n.2. In its

     moving brief, Lincare explained that discovery involving third-party Life Care Diagnostics

     was presumably related to a separate qui tam action the same relator filed against that entity

     and Lincare, though Lincare was dismissed from that action. Def. Lincare’s Renewed Mot.

     Prot. Order, U.S. ex rel. Bane v. Breathe Easy Pulmonary Svcs. Inc., No. 8:06-cv-40-

     VMC-MAP, Dkt. 139 at 23-25 (M.D. Fla. June 12, 2008). The court agreed with Lincare

     that such discovery was inappropriate under Rules 9(b) and 26, denying Relator’s motion

     to compel this discovery on grounds that it would be “unduly burdensome.” Bane, 2008



     3
       This limitation on discovery is consistent with the purpose and intent of the FCA. Unlike plaintiffs in other
     types of civil litigation, qui tam relators are required by the FCA to serve the complaint along with “a written
     disclosure of substantially all material evidence and information the person possesses” upon the United
     States. 31 U.S.C. § 3730(b)(2). This disclosure gives the government the opportunity to investigate the
     relator’s allegations and factual support before deciding whether to intervene or, in some circumstances, to
     unilaterally dismiss the relator’s claims. § 3730(a)-(c). Permitting a relator to develop wholly unfounded
     fraud claims during discovery deprives the government—and defendants—of these important functions.


                                                           19
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 20 of 22 PageID 3544




     WL 4057549 at *1. See also Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 353, n.17

     (1978) (“In deciding whether a request comes within the discovery rules, a court is not

     required to blind itself to the purpose for which a party seeks information. Thus, when the

     purpose of a discovery request is to gather information for use in proceedings other than

     the pending suit, discovery properly is denied.”); Morris v. Mid-Century Ins. Co., No. 1:12-

     CV-00578-SEB, 2013 WL 415631, at *3 (S.D. Ind. Jan. 31, 2013) (“A litigant has no right

     to use the discovery process in a case in the pursuit of some larger agenda outside the

     immediate litigation.”); In re Biovail Corp. Securities Litigation, 247 F.R.D. 72, 75

     (S.D.N.Y. 2007) (admonishing the plaintiff for “wrongfully us[ing] documents obtained

     during discovery in this case and limited to use in this case to initiate and pursue the parallel

     litigation in New Jersey" and denying plaintiff’s motion to compel production of

     documents that “the Court is aware . . . might be of use in the companion actions proceeding

     in New Jersey” because “the requested discovery is unnecessary and irrelevant [in this

     case], and production would be a wholly improper high burden on the non-parties.”).

             The principles behind Rule 9(b) must guide discovery in this case. To that end, the

     Zimmer Subpoena must be quashed because it seeks discovery that clearly goes to a

     purpose other than proving the allegations in the TAC. The requested information is

     irrelevant to Relator’s allegations of fraud between 2005 and 2014 concerning the

     neurosurgeons’ compensation at Lee Health, is disproportionate to the needs of the case,

     and with regard to Requests 5-6, is duplicative and best obtained directly from Lee

     Health—if at all. TAC, ECF 142, at ¶¶ 65, 75. A refusal to quash the Zimmer Subpoena




                                                    20
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 21 of 22 PageID 3545




     would be contrary to the principles articulated in the FCA, the Federal Rules of Civil

     Procedure and of Evidence, and the federal case law interpreting them.

     IV.    CONCLUSION

            Relator served a third-party subpoena seeking documents that could have no

     possible bearing on the particularized allegations of fraud in this action, as described in

     detail above. The subpoena therefore must be quashed under Rules 26 and 9(b).

     Respectfully submitted,

      By: /s/ Timothy W. Feeley                       David A. French, Esquire, Trial Counsel
      Timothy W. Feeley, Esquire, Trial Counsel       (Admitted Pro Hac Vice)
      (Admitted Pro Hac Vice)                         Hall, Render, Killian, Heath & Lyman, PLLC
      Hall, Render, Killian, Heath & Lyman, PC        201 W. Big Beaver Road, Suite 1200
      111 E. Kilbourn Ave., Ste. 1300                 Troy, MI 48084
      Milwaukee, WI 53202                             Telephone: (248) 457-7813
      Telephone: (414) 721-0461                       Email: dfrench@hallrender.com
      Email: tfeeley@hallrender.com


      David B. Honig, Esquire, Trial Counsel          Elinor E. Baxter, Esquire
      Florida Bar No. 705446                          Florida Bar No. 981710
      Hall, Render, Killian, Heath & Lyman, PC        The Law Office of Elinor Baxter, PLLC
      500 N. Meridian Street, Suite 400               47 South Palm Avenue, Suite 201
      Indianapolis, IN 46204                          Sarasota, Florida 34236
      Telephone: (317) 633-4884                       Telephone: (239) 405-7863
      Email: dhonig@hallrender.com                    E-mail: ebaxter@baxterlawpl.net

     Attorneys for Defendants

                                 RULE 3.01(g) CERTIFICATE

            The undersigned counsel has conferred with opposing counsel with regards to the

     issues raised by the motion herein and opposing counsel objects to the requested relief.


                                     By:    /s/ Elinor E. Baxter____________________
                                            Elinor E. Baxter, Esquire




                                                 21
Case 2:14-cv-00437-SPC-NPM Document 161 Filed 03/12/20 Page 22 of 22 PageID 3546




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 12, 2020, I electronically filed a copy of the

     foregoing document with the Clerk of Court via CM/ECF, which will send a Notice of

     Electronic Filing to all attorneys of record at their registered e-mail addresses.

                                       By:    /s/ Elinor E. Baxter____________________
                                              Elinor E. Baxter, Esquire




                                                  22
